Citation Nr: 0504082	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  91-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 1969 
and from August 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 1990 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board observes that the United 
States Court of Appeals for Veterans Claims (Court) remanded 
this case in September 2004.  The case now returns to the 
Board for appellate review. 


FINDING OF FACT

Resolving all doubt in the favor of the veteran, the record 
includes a medical diagnosis of PTSD; credible evidence that 
supports the veteran's claimed in-service stressor of 
artillery attacks; and, medical evidence of a nexus between 
diagnosed PTSD and the veteran's Vietnam experiences.


CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  As the Board's decision 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the VCAA 
and the implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
inservice stressor actually occurred; and a link established 
by medical evidence, between the veteran's symptomatology and 
the claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar badge 
citation, was accepted in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  At such time, 
service connection for PTSD was considered in conjunction 
with the criteria set forth in the 3rd Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM III).  38 C.F.R. § 4.125 (1996).  The DSM 
III required that the psychologically traumatic event or 
stressor be one that would evoke significant symptoms of 
distress in almost anyone.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997).

During the pendency of the appeal, VA issued changes to 38 
C.F.R. § 3.304(f).  64 Fed. Reg. 32807 (June 18, 1999) 
(effective March 7, 1997, and codified as amended at 
38 C.F.R. § 3.304(f)).  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (Note: Section 4.125(a) 
had become effective November 8, 1996 (see 61 Fed. Reg. 52695 
(October 8, 1996)), credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor, is required.  See 
38 C.F.R. § 3.304(f).  With regard to the second PTSD element 
as set forth in 38 C.F.R. § 3.304(f), evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 3.304(d) (2004).  

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM IV) and must be supported by the findings on 
the examination report.  The criteria for a diagnosis of PTSD 
are significantly revised in DSM IV.  In particular, the 
person's response to the stressor is no longer based solely 
on usual experience and response.  Rather, it is geared to 
the specific individual's actual experience and response.

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that while he was serving in Vietnam, he 
was exposed to small arms fire while being medically 
evacuated by helicopter to DaNang, and, artillery attacks 
while stationed with his unit at Landing Zone (LZ) Hawk Hill.  
He contends that he currently suffers from PTSD symptoms to 
include nightmares, survival guilt, flashbacks, anxiety, 
depression, anger, irritability, visual hallucinations, and 
intrusive thoughts.  As such, the veteran claims that service 
connection is warranted for PTSD.  

In October 1988 the veteran was seen at the VA Center for 
Stress Recovery with a diagnosis of chronic PTSD.  At a May 
1990 VA examination, the veteran related subjective PTSD 
symptomatology of anxiety attacks, depression, mood swings, 
fits of rage, blocking thoughts, difficulty relaxing, 
nightmares, and flashbacks.  Mental status examination 
revealed that the veteran was blocking in his mind, moody, 
and had fits of rage.  He denied hallucinations and 
delusions, but indicated that he had nightmares and 
flashbacks.  The veteran was not suicidal or homicidal.  He 
also had reasonable insight and judgment.  The examiner gave 
a DSM III-R (Diagnostic and Statistical Manual of the 
American Psychiatric Association, 3rd Edition, Revised) 
diagnosis of PSTD, delayed type, secondary to Vietnam war 
trauma.  Hospitalization records from the Brecksville VA 
Medical Center reflect diagnoses of PTSD in August 1996 and 
October 1996.  

The Board acknowledges that additional diagnoses of major 
depression (October 1993 report from Laurelwood Hospital); 
schizoaffective disorder, bipolar type (report of January 
1997 examination by D. H. L., Ph.D.); substance abuse; and 
mixed personality disorder (reports of VA examinations 
performed in December 1992 and November 1998) are also of 
record.  It is also noted that the veteran is receiving 
Social Security disability benefits primarily for 
schizophrenic, paranoid, and other psychotic disorders.  The 
Board specifically observes that the November 1998 VA 
examiner stated that the veteran did not meet the criteria 
for PTSD.

However, the Board finds that such diagnoses are in addition 
to that of PTSD.  Moreover, regarding the November 1998 VA 
examiner's refutation of a diagnosis of PTSD, the Board 
resolves all doubt in the favor of the veteran and finds that 
he has a medical diagnosis of PTSD.  See 38 U.S.C.A. § 5107 
(West 2002). 

The veteran's personnel records reflect that he served in 
Vietnam from August 1969 to August 1970.  It was noted that, 
as of September 1969, the veteran was assigned to Company C, 
723rd Maintenance Battalion, as a supply specialist.  He 
participated in the Tet Counter Offensive in 1969.  The 
veteran's personnel records also reflect that he received, as 
relevant, the Armed Forces Expeditionary Medal, Army 
Commendation Medal, Vietnam Service Medal, and Republic of 
Vietnam Campaign Medal.  The Armed Forces Expeditionary Medal 
denotes landing on foreign territory or operations deserving 
special recognition for which no other campaign medal has 
been awarded.  The Army Commendation Medal indicates 
meritorious achievement or service.  The Vietnam Service 
Medal and Republic of Vietnam Campaign Medal denote service 
within the Vietnam theater.  

The veteran's service medical records document that during 
his time in Vietnam, the veteran was treated by the 23rd 
Medical Battalion, Americal, and at the 95th Evacuation 
Hospital in September 1969.  Such records also indicate that 
the veteran was part of the 723rd Maintenance Battalion, 
Americal.  

Operational Report-Lessons Learned, submitted by 
Headquarters, Americal Division for the period ending October 
31, 1969, indicates that, in two separate attacks against 
Hawk Hill on September 11th, an enemy unit expended 5 X 122mm 
rockets and 5 X 82mm mortar rounds.  Operational Report-
Lessons Learned, submitted by Headquarters, Americal Division 
for the period ending January 31, 1970, indicates that, 
during the first full week in January 1970, there were 
attacks of fire directed at United States and Army of the 
Republic of Vietnam troops and installations.  Over 430 mixed 
mortar and rocket rounds were expended by the enemy at 
Americal, United States Marine Corps, and Army of the 
Republic of Vietnam troops and installations for the week.  
LZ Hawk Hill received a total of eight 122mm rockets and 
three rocket propelled grenade (RPG) rounds for the week, 
resulting in minor damage to the LZ.  

The Board acknowledges that the veteran, in a June 1996 
statement, indicated that it was in May or June 1970 when his 
DaNang-bound helicopter took small arms fire and in July 1970 
when his unit received incoming rocket and mortar attacks.  
The Board further observes that the National Technical 
Information Service indicated that Operational Reports-
Lessons Learned from the 23rd Infantry Division/Americal for 
the period May 1, 1970, through July 31, 1970, were 
unavailable.  However, the evidence of record, to include the 
veteran's participation in the Tet Counter Offensive in 1969, 
generally supports the veteran's contention that, while 
attached to the 723rd Maintenance Battalion, Americal 
Division, in Vietnam, he experienced enemy artillery attacks.  
Also, while none of the veteran's service awards or 
decorations conclusively establishes combat service, they 
provide positive support for the veteran's contention that he 
was exposed to combat conditions.  As such, the Board finds 
this evidence to be credible corroborating evidence of the 
veteran's alleged service stressors.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002). 

At the veteran's May 1990 VA examination, the examiner noted 
that, the veteran met the DSM-III-R criteria for a diagnosis 
of PTSD and that such was related to Vietnam war trauma.  
Significantly, the reported stressor, namely an artillery 
attack in Vietnam when the veteran "hit the deck in the 
bunker," considered by the examiner is consistent with the 
stressor that has been corroborated for the record.  
Therefore, the Board finds that the third element of a PTSD 
service connection claim, namely a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor, has been met.  See 38 C.F.R. 
§ 3.304(f).  

Based on the foregoing, the Board finds a medical diagnosis 
of PTSD, credible evidence that supports the veteran's 
claimed in-service stressor of artillery attacks, and, 
medical evidence of a nexus between diagnosed PTSD and the 
veteran's Vietnam experiences.  See 38 C.F.R. § 3.304(f).  As 
such, the Board concludes that service connection is 
warranted for PTSD.  


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	G. H . Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


